
	
		I
		111th CONGRESS
		2d Session
		H. R. 4560
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Kratovil
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to increase
		  transparency and accountability for earmarks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Earmark Performance and Accountability
			 Act of 2010.
		2.Earmark audits by
			 non-Federal entities
			(a)In
			 generalA non-Federal entity
			 shall conduct an audit using an independent external auditor, as determined by
			 the Comptroller General, of any program, project, or activity that is
			 administered by such non-Federal entity and is funded through an
			 earmark.
			(b)Funding for
			 auditEach non-Federal entity that administers a program,
			 project, or activity that is funded through an earmark shall set aside such
			 sums as may be necessary to conduct an audit under subsection (a) of such
			 program, project, or activity.
			(c)Report to
			 CongressEach non-Federal
			 entity that conducts an audit under subsection (a) of a program, project, or
			 activity shall, not later than 180 days after the earmarked funds for the
			 program, project, or activity are received by the entity, submit to Congress a
			 report about such audit that includes a determination from the audit whether
			 the earmarked funds are being spent efficiently and effectively and whether the
			 program, project, or activity is meeting any applicable stated purpose.
			(d)Definitions
				(1)Funded through
			 an earmarkThe term
			 funded through an earmark, with respect to a program, project, or
			 activity, means that the program, project, or activity is included on—
					(A)a list of
			 congressional earmarks generated under the Rules of the House of
			 Representatives;
					(B)a list of
			 congressionally directed spending generated under the Standing
			 Rules of the Senate; or
					(C)on both such
			 lists.
					(2)Non-Federal
			 entityThe term non-Federal entity means a State, a
			 local government, a nonprofit organization, or a private entity.
				3.Earmark audits by
			 agenciesSection 3521 of title
			 31, United States Code, is amended by adding at the end the following:
			
				(j)(1)Except as provided under paragraph (2), an
				agency that conducts an audit of any program, project, or activity that is
				administered by the agency and is funded through an earmark shall submit to
				Congress the results of the audit, not later than 30 days after the audit is
				completed.
					(2)In the case of any program, project, or
				activity that is administered by an agency and is funded through an earmark for
				an amount greater than $5,000,000, the agency shall conduct an audit of the
				program, project, or activity, and shall, not later than 180 days after the
				earmarked funds for the program, project, or activity are received by the
				agency, submit to Congress the results of the audit. Such audit shall include a
				determination from the audit whether the earmarked funds are being spent
				efficiently and effectively and whether the program, project, or activity is
				meeting any applicable stated purpose.
					(3)For purposes of this subsection, the term
				funded through an earmark, with respect to a program, project, or
				activity, means that the program, project, or activity is included on—
						(A)a list of congressional
				earmarks generated under the Rules of the House of
				Representatives;
						(B)a list of congressionally
				directed spending generated under the Standing Rules of the Senate;
				or
						(C)on both such
				lists.
						.
				
		4.Public
			 availability of audit resultsEach report submitted to Congress under
			 section 2, and the results of any audit submitted to Congress under section
			 3521(j) of title 31, United States Code, as added by section 3, shall also be
			 transmitted to the Government Accountability Office, and the Government
			 Accountability Office shall make the report available to the public through a
			 Web site.
		
